DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 05/12/2022.
New claims 26-35 have been added.
Claims 1-35 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 05/09/2022.
Response to Arguments
Applicants amendment relating to Abstract has been considered and are entered.
Applicant’s arguments, see Remarks pgs. 10-11, filed 05/12/2022, with respect to claims 1 and 8 have been fully considered and are persuasive.  The objection of claims 1 and 8 have been withdrawn. 
Applicant’s amendments with respect to claims 1, 5 and 9 have been fully considered and are persuasive.  The rejection of 35 USC 112 has been withdrawn. 
Applicant’s arguments/amendments, see Remarks pgs. 12-15, filed 03/14/2022, with respect to claims 1 and 8 have been fully considered and are persuasive.  The rejection of 35 USC 103(a) has been withdrawn. 
Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Jensen et al (“Bayes Reconstruction of Missing Teeth”) teaches restoring the surface of tooth crowns in a 3D model of human denture….this is achieved by including information about position and anatomy of the other teeth….a statistical model of a selection of tooth shape and a reconstruction of missing data [Abstract]; analyze the shape variability in this population up to the similarity group of action, translation, rotation and scaling [pg. 247 left side column]; for practical construction missing tooth, e.g. when a dentist needs to design a crown, need to align the patients teeth with our statistical model for the non-missing teeth….which we solve again using Bayes estimation, let y be an incomplete shape vector…and x be the corresponding full shape [pg. 250 right side column].
Wu et al (US Publication No. 2013/0317800 A1) teaches detecting space and/or collision between numbers of posterior teeth of upper and lower jaws in a virtual dental model, an energy function including the space and/or collision, tooth root movement and align points is defined [Abstract].
Jensen et al, Wu et al and other prior arts do not singularly or in combination disclose the limitations: “providing a virtual teeth setup comprising one or more teeth corresponding to the one or more teeth requiring said dental restoration as well as one or more teeth corresponding to the indicated remaining tooth or teeth, wherein said virtual teeth setup comprises separated surface meshes of individual teeth positioned in a dental arch or segment thereof; and applying and optimizing an energy function, representing a quality measure for said virtual teeth setup, by adapting the virtual teeth setup to one or more of said indicated remaining tooth or teeth in said digitized surface mesh of the intra-oral region of said patient given a statistical model, for a given dentition or segment thereof, for (i) the shapes of individual teeth, (ii) relations between shapes of neighbouring teeth and (iii) relations between positions and/or orientations of neighbouring teeth, said energy function comprising a first measure indicative of a fit between said patient's anatomy and said adapted virtual teeth setup, and a second measure indicating a probability of said adapted virtual teeth setup given said statistical model” as recited in claims 1, and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        06/11/2022